[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION FOR ARTICULATION
In his Substituted Complaint dated April 17, 1996, the plaintiff repled Count Four of the Amended Complaint dated January 3, 1996, as Count Nine of the Substituted Complaint. Count four of the Amended Complaint, the CUTPA claim, had been stricken by Judge Hale on March 25, 1996.
This court compared these two complaints and found that Count Four of the Amended Complaint and Count Nine of the Substituted Complaint did not differ in substance. The instant request to revise seeks a deletion, of Count Nine on the grounds that the CT Page 8126 allegations of Count Nine in the Substituted Complaint are the same in substance as those stricken by the court, Hale, J., on March 25, 1996.
Though the Request to Revise, may not ordinarily be used to test substantive rights, it has been held the Motion to Expunge (now Request to Revise) ". . . is proper to attack an amended complaint after a demurrer [Motion to Strike] has been sustained where the allegations of such complaint appear to be the same, in substance, as the one which was stricken." Good Humor Corporationv. Ricciuti, 160 Conn. 133, 137 (1970). See also Royce v.Westport, 183 Conn. 177 (1981).
For the above stated reasons this court granted the request to delete Count Nine from the Substituted Complaint dated April 17, 1996.
Mary R. Hennessey, Judge